Indian, claims; attorneys fees. — This case came before the court on a motion filed April 26, 1968, for the allowance of attorney fees to the attorney for the intervenors. Upon consideration thereof, together with the responses of the plaintiffs and the defendant and the reply of the attorney for the intervenors, without oral argument, it was concluded by the court that the motion must be denied for lack of proper authorization under the Jurisdictional Act of June 19, 1935 (49 Stat. 388, ch. 275), as amended (Acts of June 5, 1942, 56 Stat. 323, ch. 347, June 4, 1945, 59 Stat. 231, ch. 173, and August 19, 1965, 79 Stat. 543). On June 7, 1968, the court *803ordered that the intervenor’s motion for allowance of attorney fee be denied. This litigation was the subject of court decisions reported in 147 Ct. Cl. 315, 177 F. Supp. 452 (1959), and 182 Ct. Cl. 130, 389 F. 2d 778 (1968). Motion for reconsideration was denied July 17, 1968.
On June 4, 1968, I. S. Weissbrodt, attorney of record for the plaintiffs herein, filed a motion pursuant to the provisions of Section 9 of the Act of June 19,1935, as amended, supra,, for an award to him, as attorney of record, of compensation in the amount of $603,684.30, which is eight percent of the judgment of $7,546,053.80 entered for plaintiffs in this case on January 19, 1968. Upon consideration thereof, together with its accompanying data, no opposition having been filed thereto within the time set forth in the rules of the court, the court concluded and found that in view of the extensive work required of and faithfully performed by the attorney of record and his associates in the preparation and prosecution of these claims, the allowance of attorneys’ compensation in the amount requested was reasonable, proper and within the legal authorization. On July 3, 1968, the court ordered that the motion of the attorney of record be granted and that I. S. Weissbrodt, attorney of record for The Tlingit and Haida Indians of Alaska, be awarded compensation as attorneys’ fees the sum of $603,684.30.